Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 18, 2014

                                       No. 04-14-00048-CV

               America Amada GONZALEZ and Jaime Christina Garza McRae,
                                   Appellants

                                                 v.

                                   Jose Gilberto PENA, Et Ux.,
                                             Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-10-359
                          Honorable Jose Luis Garza, Judge Presiding


                                          ORDER
        On February 11, 2014, the court reporter filed a notification of late record stating that the
appellants have failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. It is therefore ORDERED that appellants provide written proof to this court within ten
days of the date of this order that: either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying
the reporter’s fee.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court